     Case 2:11-cv-00266-KJD-DJA Document 147 Filed 05/18/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    RONALD LAWRENCE MORTENSEN,                        Case No. 2:11-cv-00266-KJD-DJA
12                       Petitioner,                    ORDER
13           v.
14    DWIGHT D. NEVEN, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (fourth request) (ECF

18   No. 146), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (fourth request) (ECF No. 146) is GRANTED. Petitioner will have up to and including July 17,

21   2020, to file a verified fourth amended petition for a writ of habeas corpus.

22          DATED: May 18, 2020
23                                                                ______________________________
                                                                  KENT J. DAWSON
24                                                                United States District Judge
25

26
27

28
                                                       1
